

115 HR 3957 IH: To repeal title VIII of the Higher Education Opportunity Act and title VIII of the Higher Education Act of 1965.
U.S. House of Representatives
2017-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3957IN THE HOUSE OF REPRESENTATIVESOctober 4, 2017Mr. Francis Rooney of Florida (for himself, Mr. Garrett, Mr. Lewis of Minnesota, Mr. Ferguson, Mr. Brat, Mrs. Handel, and Mr. Smucker) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo repeal title VIII of the Higher Education Opportunity Act and title VIII of the Higher Education
			 Act of 1965.
	
		1.Repeals of additional education programs
 (a)Higher Education Opportunity ActTitle VIII of the Higher Education Opportunity Act (Public Law 110–315) is repealed. (b)Higher Education Act of 1965Title VIII of the Higher Education Act of 1965 (20 U.S.C. 1161a et seq.) is repealed.
			